DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:
Claim 6, line 2, “a imaging sensor” should be --an imaging sensor--
Appropriate correction is required.

Election/Restrictions
Newly submitted claims directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The amendment to the claims changes the scope of the original claims and since there was no argument against the original restriction towards the original claims, the election of Group I is final.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 21, 24, 30-33, and 35 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Furthermore, since claim 1 is rejected by the prior art, as noted below, there is not a technical feature that makes a contribution over the prior art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-7, 9, 11-12, 15-16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tognaccini et al. (US 2009/0326318; “Tognaccini”).
Claim 1, Tognaccini discloses a teleoperational system (Fig. 1) comprising: a first manipulator (paragraph [0043]; robot arm 130) configured to support an instrument moveable within an instrument workspace (Fig. 1; paragraph [0043]), the instrument having an instrument frame of reference (paragraphs [0061] and [0074]-[0078]); an operator input device (Fig. 1; paragraph [0041]; 108 and 109) configured to receive movement commands from an operator (Fig. 1; paragraph [0041]); and a control system (paragraph [0044]; the processor 102, the user/surgeon could also be considered part of the control system) configured to implement the movement commands by: comparing an orientation of the instrument with an orientation of a field of view of an imaging system to produce an orientation comparison, the imaging system being configured to capture images of the instrument workspace (Figs. 3 and 4; paragraphs [0078]-[0110]) when the orientation comparison does not meet an orientation criterion set, causing instrument motion in a first direction relative to the instrument frame of reference in response to a movement command, and when the orientation comparison meets the orientation criterion set, causing instrument motion in a second direction relative to the instrument frame of reference in response to the movement command, wherein the second direction differs from the first direction (paragraphs [0078]-[0110]).
Claim 2, Tognaccini discloses the teleoperational system of claim 1, wherein the orientation comparison comprises an orientation difference, and the orientation criterion set comprises the orientation difference exceeding an orientation difference threshold (paragraphs [0083]-[0084]).
Claim 4, Tognaccini discloses the teleoperational system of claim 1, wherein the orientation criterion set includes an indication, stored in memory, that the first manipulator is associated with a secondary platform (Figs. 1, 3, and 4; the processor knows where each arm is located and each arm is located coming off different shafts/platforms, see Fig. 4; 321, 431, and 351).
Claim 5, Tognaccini discloses the teleoperational system of claim 1, wherein the control system is further configured to implement the movement commands by: in response to the orientation comparison not meeting the orientation criterion set, causing instrument motion in a third direction relative to the instrument frame of reference in response to the movement command, and in response to the orientation comparison meeting the orientation criterion set, causing instrument motion in a fourth direction relative to the instrument frame of reference in response to the movement command, wherein the fourth direction differs from the third direction (paragraphs [0078]-[0110]; note how the arms are limited to move in certain ways depending on the viewing angles and the angle the tools are inserted relative to the tissue, paragraph [0085] and Fig. 14 show how the system doesn’t let the arms bump into each other).
Claim 6, Tognaccini discloses the teleoperational system of claim 1, further comprising a second manipulator configured to support an imaging sensor configured to provide the field of view, wherein: the first manipulator is supported by a first base, the second manipulator is supported by a second base, and the first and second bases are physically separate and are moveable relative to each other (see Fig. A below).

    PNG
    media_image1.png
    775
    793
    media_image1.png
    Greyscale

Fig. A: Annotated Fig. 3 of Tognaccini to help show how claim limitations are met.

Claim 7, Tognaccini discloses the teleoperational system of claim 6, wherein the first base is capable of being mounted to a medical table (Fig. 1; the entire system could be mounted to a medical table if the medical table was big enough).
Claim 9, Tognaccini discloses the teleoperational system of claim 1, wherein the control system is further configured to implement the movement commands by: detecting that the first manipulator is a secondary platform manipulator (paragraphs [0078]-[0110]; the processor knows the locations of all the robotic arms and the control system properly controls and detects the arms).
Claim 11, Tognaccini discloses the teleoperational system of claim 1, wherein the control system is further configured to implement the movement commands by: altering one or more directional components of the movement commands (paragraphs [0057]-[0058]; note how different modes can be changed to switch what tool/camera is being moved).
Claim 12, Tognaccini discloses the teleoperational system of claim 11, wherein altering the one or more of the directional components of the movement commands comprises inverting the one or more of the directional components of the movement commands (paragraph [0076]).
Claim 15, Tognaccini discloses the teleoperational system of claim 1, wherein the instrument moveable within the instrument workspace is a medical instrument moveable within a surgical site (Figs. 1 and 3; abstract).
Claim 16, Tognaccini discloses the teleoperational system of claim 1, wherein the first direction is an inversion of the second direction (paragraphs [0078]-[0110]; based on the alerts from the system the user can move the instrument arms in any direction to help position them in a beneficial spot to give each arm the best space for a wider range of motion and avoid bumping them into one another).
Claim 18, Tognaccini discloses the teleoperational system of claim 1, or of any of claims 2 to 4, wherein comparing the orientation of the instrument with the orientation of the field of view of the instrument workspace comprises: using the orientation of the first manipulator as the orientation of the instrument; and comparing the orientation of the first manipulator with an orientation of another manipulator that supports an imaging system providing the field of view of the workspace (paragraphs [0078]-[0110]; it should be noted that the way claim 1 is worded allows part of the system to be the user and the user is capable of performing a lot of the comparing functions based on what they are seeing in this system and manipulate the tools/arms how they want).
Claim 19, Tognaccini discloses the teleoperational system of claim 1, wherein comparing the orientation of the instrument with the orientation of the field of view of the workspace comprises: determining an angle between an axis characterizing the orientation of the instrument and an axis characterizing the orientation of the field of view (paragraphs [0078]-[0110]; the software gives alerts based on these angles and the user can use these alerts along with what they see to determine angles and orientation and they can use the controls to adjust them how they need to).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tognaccini et al. (US 2009/0326318; “Tognaccini”).
Claim 3, Tognaccini discloses the teleoperational system of claim 2, as noted above. Tognaccini discloses that the camera angle adjusts based on certain criteria (paragraph [0078]).
However, Tognaccini does not disclose the specific angles at which to maintain the camera relative to the tools.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to find the optimal angles for viewing wherein the orientation difference threshold is greater than or equal to 135° and less than or equal to 225° relative to a centerline of the field of view in the system of Tognaccini, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Claim 11, Tognaccini discloses the system of claim 1 as noted above, wherein inverse kinematics are used with the controller (paragraph [0076]). While this seems to teach the claim limitations, it also seems the claims are describing a very well-known controller mechanism that have been used in video games well before the priority date of this application. Official notice is being taken that as in the video games where the user can choose to invert their controller settings when moving their characters view, such as pressing up on the joystick originally points the view up, but when set into the inverse mode, pressing the joystick up actually moves the view down like what is common for aviation.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include this type of feature into the programming of the system, in order to allow the user to switch to whatever mode they are most comfortable with in controlling how the tool moves.
Claim 12, Tognaccini discloses the system of claim 11, as noted above. Just like claim 11. Official notice is being taken for the reasons mentioned in claim 11.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tognaccini et al. (US 2009/0326318; “Tognaccini”) in view of Quaid (US 2004/0024311).
Claim 7, Tognaccini discloses the system of claim 6, as noted above.
Tognaccini does not show the base of the robotic arm very well.
Quaid teaches mounting a robotic arm on a medical table (Fig. 1; where 113 points).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the medical table setup of Quaid, in the system of Tognaccini, in order to have a moveable stand for the robotic arm to sit on (Fig. 1).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tognaccini et al. (US 2009/0326318; “Tognaccini”) in view of Itkowitz (US 2011/0118748).
Claim 13, Tognaccini discloses the teleoperational system 1, as noted above.
However, Tognaccini does not disclose wherein the operator input device is aligned with a distal end of the instrument in the instrument frame of reference by an ergonomic offset.
Itkowitz teaches a surgical system (abstract) wherein the operator input device is aligned with a distal end of the instrument in the instrument frame of reference by an ergonomic offset (Fig. 5B; paragraph [0148]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to align the operator input device of Tognaccini to be offset, as taught by Itkowitz, in order to make the system and input controls more ergonomic for easier control and use (paragraph [0148]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775